        Case 9:19-cv-00088-DLC Document 66 Filed 04/24/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

MICHELLE MEEKS,                                  CV 19–88–M–DLC

                     Plaintiff,

        vs.                                              ORDER

NUTRAMAX LABORATORIES
VETERINARY SCIENCES, INC. d/b/a
DASUQUIN; JACK VAUGHN d/b/a
WINNING IMAGES, INC.;
IPROMOTEU.COM, INC.; and JOHN
DOES 1-10,

                     Defendants.

      The parties having filed a joint motion for dismissal pursuant to Rule 41.

(Doc. 65.)

      IT IS ORDERED that the above-captioned cause is DISMISSED WITH

PREJUDICE, each party to pay its own costs. All pending motions are MOOT and

all deadlines are VACATED.

      DATED this 24th day of April, 2020.
